DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the phrase “optionally”.  The phrase is not a positive limitation and it is unclear whether limitation following the phrase should be considered as part of the claimed limitation.  Appropriate correction is required.  For examination, no patentable weight has been given to the phrase.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a second physiological sensor…continuously output the second PPG signal…” renders the claim indefinite.  As best understood by the examiner in light of the disclosure of the claimed invention, the second PPG signal is either outputted by the first physiological sensor or by the second physiological sensor.  If the second PPG signal is outputted by the second physiological sensor according to claim 2, the first physiological sensor in claim 1 would not have output the second PPG signal, and the processor in claim 1 would not be able to convert the second PPG signal into a physiological feature.  Since claim 2 depends from claim 1, claim 2 inherently comprises all limitation recited in claim 1.  However, the scope of claim 1 would have changed due to the recited limitation in claim; thus, claim 2 is indefinite in combination with claim 1.  Appropriate correction is required.
For examination purpose, the limitations recited in claims 1 and 2 are considered as if two physiological sensors adapted to continuously output a first PPG signal and a second PPG signal, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pritchard et al. (US 2019/0159728 A1).
Regarding claim 1, Pritchard discloses an optical medical detection device (e.g. [0105, 0106]), comprising: 
a first physiological sensor (e.g. Fig. 5: 300, 302) adapted to continuously output a first photoplethysmography (PPG) signal generated by a first skin area of an object (e.g. Fig. 5: leg), and further to optionally and continuously output a second photoplethysmography (PPG) signal generated by a second skin area of the object (e.g. Fig. 5: arm), the second skin area being different from the first skin area; and 
a processor (e.g. [0080] & Fig. 4: 206) electrically connected to the first physiological sensor, the processor being adapted to convert the first PPG signal and the second PPG signal into a physiological feature, the physiological feature being at least one of a blood pressure ratio and a blood flow velocity (e.g. [0106]: use PPG to approximate blood pressure).  
Regarding claim 2, Pritchard discloses a second physiological sensor (e.g. Fig. 5: 300, 302) electrically connected to the processor (e.g. [0080] & Fig. 4: 206) and adapted to continuously output the second PPG signal generated by the second skin area; wherein the first physiological sensor and the second physiological sensor synchronously output the first PPG signal and the second PPG signal at each point of time during a working period of the optical medical detection device (e.g. [0106]: different PPG signals are used to determine ABI; thus, implies different PPG signals synchronously output for analysis).  
Regarding claim 4, Pritchard discloses at least one temperature sensor electrically connected to the processor and adapted to acquire a temperature value around the first skin area or the second skin area (e.g. Fig. 4: 222 & [0089]), the processor outputting an alarm notice by referring to the temperature value and the physiological feature (e.g. [0091]: in combination with other variable to determine PAD; e.g. [0080, 0083]: data are stored for diagnostic purpose, and the alarm notice is broadly interpreted as detection result and recommendation based on the detection result).  
Regarding claim 6, Pritchard discloses a memory electrically connected to the processor and adapted to storage a plurality of first PPG signals and second PPG signals acquired at all points of time during a working period of the optical medical detection device (e.g. [0080]).  
Regarding claim 7, Pritchard discloses the first PPG signal and the second PPG are respectively converted into two blood pressure values from respective limbs of the object, and the blood pressure ratio is an ankle brachial index (ABI) result via a comparison between the two blood pressure values (e.g. [0106]: compare two different PPG from different skin locations to determine ABI).  
Regarding claim 9, Pritchard discloses the processor outputs an alarm notice in response to the physiological feature conforming to a specific condition (e.g. [0106]: compare detected result with baseline to indicate an abnormal condition occurs).  
Regarding claim 10, Pritchard discloses the specific condition represents the physiological feature is out of a predefined range (e.g. [0106]: compare detected result with baseline to indicate an abnormal condition occurs).  
Regarding claim 11, Pritchard discloses the specific condition represents difference between an initial feature and the physiological feature is greater than a predefined threshold, and the initial feature and the physiological feature are acquired in respective working periods of the optical medical detection device (e.g. [0106]: arterial stiffness is determined based on PPG baseline and detected PPG signal, and the level of stiffness may indicate level of disease.  The level of stiffness is broadly interpreted as how much the detected value deviate from the baseline, and the recited threshold could be broadly interpreted as zero).  
Regarding claim 12, Pritchard discloses the alarm notice is sent to a recorded mailbox or a recorded medical treatment system (e.g. Figs. 2 & 4 and [0100]: measurement result can be display and logged into control section 110 and remote devices 224a, 224b in real time).  
Regarding claim 13, Pritchard discloses the alarm notice is an acoustic signal or a visual signal generate by the optical medical detection device (e.g. Figs. 2 & 4 and [0100]: measurement result can be display and logged into control section 110 and remote devices 224a, 224b in real time).  
Regarding claim 14, Pritchard discloses the alarm notice is a detection result of the optical medical detection device, or a proposal of dealing with the detection result (e.g. [0080, 0083]: data are stored for diagnostic purpose, and the alarm notice is broadly interpreted as detection result and recommendation based on the detection result).  
Regarding claim 15, Pritchard discloses the optical medical detection device is a portable apparatus linked with a smart communication apparatus in a wireless manner (e.g. Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2019/0159728 A1) in view of Naghavi et al. (US 2010/0081941 A1).
Regarding claim 3, Pritchard fails to disclose, but Naghavi teaches at least one of the first physiological sensor and the second physiological sensor is an array PPG sensor (e.g. [0088]: sensors could be PPG sensors and are disposed in linear array).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an array of PPG sensors as taught by Naghavi in the invention of Pritchard since it would provide more convenience options (due to the size and shape of an array of sensor) to locate the sensors on a user body.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2019/0159728 A1) in view of Kirenko (US 2017/0164904 A1).
Regarding claim 5, Pritchard discloses at least one temperature sensor electrically connected to the processor (e.g. Fig. 4: 222 & [0089]) and the processor outputs an alarm notice by referring to the temperature value and the physiological feature (e.g. [0091]: in combination with other variable to determine PAD; e.g. [0080, 0083]: data are stored for diagnostic purpose, and the alarm notice is broadly interpreted as detection result and recommendation based on the detection result).  
Pritchard fails to disclose, but Kirenko teaches the use of PPG signal to measure different vital sign of a patient (including PWV and temperature).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include multiple temperature sensors in the invention of Pritchard as suggested by Kirenko since the accuracy and reliability of disease analysis would be improved by collecting more relevant data.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et al. (US 2019/0159728 A1) in view of Xu et al. (US 2019/0313917 A1).
Regarding claim 8, Pritchard fails to disclose, but Xu teaches the first PPG signal and the second PPG are respectively converted into two reaching time from respective limbs of the object, and the blood flow velocity is a pulse wave velocity (PWV) result via a comparison between a total blood vessel length of the object and difference in foresaid reaching time (e.g. [0039-0040]).
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modified the teachings of Pritchard with the teachings of Xu to accurately determine PWV based on blood vessel length and time difference when pulse waves at different locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688